Case 19-11638-1-rel   Doc 11   Filed 11/27/19 Entered 11/27/19 15:48:59   Desc Main
                               Document     Page 1 of 2



 So Ordered.

 Signed this 27 day of November, 2019.



                                          _______________________________
                                             Robert E. Littlefield, Jr.
                                             United States Bankruptcy Judge
Case 19-11638-1-rel   Doc 11   Filed 11/27/19 Entered 11/27/19 15:48:59   Desc Main
                               Document     Page 2 of 2
